Case 17-28467        Doc 84     Filed 01/28/19     Entered 01/28/19 16:44:46          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 28467
         Steven D Davis
         Valerie R Davis
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/22/2017.

         2) The plan was confirmed on 03/21/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/02/2019.

         5) The case was Converted on 01/08/2019.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-28467             Doc 84         Filed 01/28/19      Entered 01/28/19 16:44:46               Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $21,084.00
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                           $21,084.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $0.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $964.19
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $964.19

 Attorney fees paid and disclosed by debtor:                          $4,000.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim          Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted       Allowed         Paid         Paid
 American InfoSource LP                    Unsecured           0.00        773.22         773.22           0.00       0.00
 Bass & Associates                         Unsecured           0.00           NA             NA            0.00       0.00
 Benford Brown & Associates, LLC           Unsecured      1,135.00            NA             NA            0.00       0.00
 Capital One Bank                          Unsecured         523.00        523.35         523.35           0.00       0.00
 Chapman Residential Security, Inc.        Unsecured         149.55           NA             NA            0.00       0.00
 City of Chicago                           Unsecured      4,662.24            NA             NA            0.00       0.00
 Commonwealth Edison Company               Unsecured         211.51        514.62         514.62           0.00       0.00
 Credit Collection Services                Unsecured         188.05           NA             NA            0.00       0.00
 Credit Union 1                            Unsecured     11,553.03     11,553.03      11,553.03            0.00       0.00
 Credit Union 1                            Secured       10,613.42     10,613.42      10,613.42            0.00       0.00
 Credit Union 1                            Secured       10,037.57     10,037.57      10,037.57            0.00       0.00
 Credit Union 1                            Secured        9,375.20       9,375.20       9,375.20           0.00       0.00
 Credit Union 1                            Secured        4,388.04       4,388.04       4,388.04           0.00       0.00
 Durham & Durham                           Unsecured          25.27           NA             NA            0.00       0.00
 Ford Motor Credit Corporation             Secured       16,756.57     16,756.57      16,756.57            0.00       0.00
 Health Care Associates Credit Union       Unsecured     10,288.11       6,788.49       6,788.49           0.00       0.00
 Homewood-Flossmoor Dental Care            Unsecured         283.80           NA             NA            0.00       0.00
 Hyundai Motor Finance                     Secured       29,094.83     29,094.83      29,094.83            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority           98.00           NA             NA            0.00       0.00
 Illinois Dept of Revenue 0414             Unsecured           0.00          0.00           0.00           0.00       0.00
 Illinois Student Assistance Commission    Unsecured     18,252.00     20,980.48      20,980.48            0.00       0.00
 Internal Revenue Service                  Priority       4,548.71         760.13         760.13           0.00       0.00
 Internal Revenue Service                  Unsecured           0.00      2,443.80       2,443.80           0.00       0.00
 Jared-galleria Of Jwlr                    Unsecured     12,106.00            NA             NA            0.00       0.00
 JPMorgan Chase Bank, N.A.                 Unsecured         176.72           NA             NA            0.00       0.00
 Mercy Hospital and Medical Center         Unsecured          11.33           NA             NA            0.00       0.00
 Mercy Hospital and Medical Center         Unsecured          49.90           NA             NA            0.00       0.00
 Nicor Gas                                 Unsecured         670.65        533.09         533.09           0.00       0.00
 Payday Loan Store                         Unsecured           0.00      2,753.72       2,753.72           0.00       0.00
 Payday Loan Store                         Unsecured           0.00      4,195.86       4,195.86           0.00       0.00
 Portfolio Recovery Associates             Unsecured         325.00        325.62         325.62           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-28467             Doc 84      Filed 01/28/19    Entered 01/28/19 16:44:46               Desc        Page 3
                                                       of 4



 Scheduled Creditors:
 Creditor                                           Claim         Claim         Claim        Principal       Int.
 Name                                     Class   Scheduled      Asserted      Allowed         Paid          Paid
 Portfolio Recovery Associates        Unsecured           0.00        322.68        322.68           0.00        0.00
 Quantum3 Group                       Unsecured           0.00        147.43        147.43           0.00        0.00
 Quantum3 Group                       Unsecured         326.70        326.70        326.70           0.00        0.00
 Quantum3 Group                       Unsecured         447.96        447.96        447.96           0.00        0.00
 Quantum3 Group                       Unsecured           0.00        154.12        154.12           0.00        0.00
 Quantum3 Group                       Unsecured         236.91        236.91        236.91           0.00        0.00
 Quantum3 Group                       Unsecured         535.00        558.58        558.58           0.00        0.00
 Resurgent Capital Services           Unsecured           0.00        530.71        530.71           0.00        0.00
 Resurgent Capital Services           Unsecured         503.81           NA            NA            0.00        0.00
 The University of Chicago Medicine   Unsecured         474.00           NA            NA            0.00        0.00
 United Consumer Financial Services   Unsecured            NA       1,298.34      1,298.34           0.00        0.00
 United Consumer Financial Services   Unsecured      1,387.23       1,387.23      1,387.23           0.00        0.00
 United Consumer Financial Services   Secured        1,568.34         270.00        270.00        270.00         3.25
 US Bank NA                           Secured       43,545.97     43,545.97     43,545.97      19,846.56         0.00
 US Bank NA                           Secured      166,207.34    166,207.34    166,207.34            0.00        0.00
 USAA Federal Savings                 Unsecured      4,947.00       4,947.49      4,947.49           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                   Claim           Principal                Interest
                                                                 Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $166,207.34              $0.00                   $0.00
       Mortgage Arrearage                                    $43,545.97         $19,846.56                   $0.00
       Debt Secured by Vehicle                               $45,851.40              $0.00                   $0.00
       All Other Secured                                     $34,684.23            $270.00                   $3.25
 TOTAL SECURED:                                             $290,288.94         $20,116.56                   $3.25

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00                $0.00                $0.00
        Domestic Support Ongoing                                   $0.00                $0.00                $0.00
        All Other Priority                                       $760.13                $0.00                $0.00
 TOTAL PRIORITY:                                                 $760.13                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                 $61,743.43                 $0.00                $0.00


 Disbursements:

           Expenses of Administration                                $964.19
           Disbursements to Creditors                             $20,119.81

 TOTAL DISBURSEMENTS :                                                                             $21,084.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-28467        Doc 84      Filed 01/28/19     Entered 01/28/19 16:44:46            Desc      Page 4
                                                   of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 01/28/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
